Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bingham (US Pub. 346,350).
	Regarding claim 1, Bingham discloses a diagnostic horseshoe comprising: 
a toe portion (Fig. 1, toe-piece A) selected from a group of at least two toe portions (Pg. 1, lines 35-39: “In the practice of the invention I prefer to construct the 
a lateral heel portion (Fig. 1, side pieces B) selected from a group of at least two lateral heel portions (Pg. 1, lines 35-39: “In the practice of the invention I prefer to construct the pieces in a series of different sizes and curves, designating each size and curve by some appropriate mark thereon, and to form the shoe of at least three pieces”), the selected lateral heel portion including a point end and a heel joint end (Fig. 1, side pieces B contain two ends, one of which joins with the toe-piece A); 
and a medial heel portion (Fig. 1, side pieces B) selected from a group of at least two medial heel portions (Pg. 1, lines 35-39: “In the practice of the invention I prefer to construct the pieces in a series of different sizes and curves, designating each size and curve by some appropriate mark thereon, and to form the shoe of at least three pieces”), the selected medial heel portion including a point end and a heel joint end (Fig. 1, side pieces B contain two ends, one of which joins with the toe-piece A); 
wherein a first interlocking joint connects the heel joint end of the selected lateral heel portion to one of the two toe joint ends of the selected toe portion (Fig. 1, joinder means C) and maintains an alignment between the heel joint end of the selected lateral heel portion and the one of the two toe joint ends of the selected toe portion, and wherein a second interlocking joint connects the heel joint end of the selected medial heel portion to the other of the two toe joint ends of the selected toe portion and maintains an alignment between the heel joint end of the selected medial heel portion 
Regarding claim 2, Bingham discloses the group of at least two toe portions comprises toe portions of a plurality of lengths or widths (Pg. 2, lines 6-11: “Of the side pieces about four different curves of each pair will suffice; but each curve will need to be made of about four different lengths. Thus there will be sixteen right and sixteen left side pieces and ten toe pieces”).
Regarding claim 3, Bingham discloses the group of at least two lateral heel portions comprises lateral heel portions of a plurality of widths (Pg. 2, lines 6-11: “Of the side pieces about four different curves of each pair will suffice; but each curve will need to be made of about four different lengths. Thus there will be sixteen right and sixteen left side pieces and ten toe pieces”).
Regarding claim 4, Bingham discloses the group of at least two medial heel portions comprises medial heel portions of a plurality of widths (Pg. 2, lines 6-11: “Of the side pieces about four different curves of each pair will suffice; but each curve will need to be made of about four different lengths. Thus there will be sixteen right and sixteen left side pieces and ten toe pieces”).
Regarding claim 5, Bingham discloses the first interlocking joint includes a fastener configured to secure the selected lateral heel portion to the selected toe portion (Pg. 2, lines 25-32: “while I have referred herein to several forms of joining foe parts of the shoes together, it is evident that in the practice of my method I am not limited to any 
Regarding claim 7, Bingham discloses the second interlocking joint includes a fastener configured to secure the selected medial heel portion to the selected toe portion (Pg. 2, lines 25-32: “while I have referred herein to several forms of joining foe parts of the shoes together, it is evident that in the practice of my method I am not limited to any particular form of joinder thereof, for in some instances it may be desirable to employ such manner of connection as to give the shoe an approximate rigidity throughout its length”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US Pub. 346,350) in view of Sledd (US Pub. 2017/0127661 A1).
Regarding claim 6, Bingham discloses the claimed invention except for wherein the fastener is a screw as taught by Sledd (Fig. 1, screw 100 is used to secure the insert 70 to the master plate 20).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the fastening means of Bingham to use screws as taught by Sledd as screws keep the sections of the horseshoe in place more securely due to the threading.
Regarding claim 8, Bingham discloses the claimed invention except for wherein the fastener is a screw as taught by Sledd (Fig. 1, screw 100 is used to secure the insert 70 to the master plate 20).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the fastening means of Bingham to use screws as taught by Sledd as screws keep the sections of the horseshoe in place more securely due to the threading.

Claims 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US Pub. 346,350) in view of Ruetenik (US Pub. 2016/0249597 A1).
	Regarding claim 9, Bingham discloses the claimed invention except for a heel wedge fastened to the selected lateral heel portion or the selected medial heel portion as taught by Ruetenik (Fig. 7, wedge piece 19 attaches to the heel portion).

Regarding claim 10, Bingham as modified by Ruetenik discloses the claimed invention in addition to the heel wedge is fastened to the selected lateral heel portion or the selected medical heel portion with an adhesive (Pg. 3, [0040], lines 4-9:
Any method of preparing the surface to aid in producing a better glue seal is suitable. In applying the shoe the user may use a suitable "pour in pad" such as Vettec Equi-Pak™ or other commercial packing and/or pads that will be placed on the top surface of the shoe between the top surface and underside of the hoof”).
The method of using an adhesive as seen in Ruetenik is used for gluing the horseshoe to the hoof. However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the adhesive to also glue the horseshoe to the wedge as an alternate means of securing the wedge to the horseshoe.
	Regarding claim 11, Bingham as modified by Ruetenik discloses the claimed invention in addition to the heel wedge is screwed against the selected lateral heel portion or the selected medical heel portion (Fig. 7, attachment means 14 attaches the wedge to the heel section).
	Regarding claim 12, Bingham as modified by Ruetenik discloses the claimed except for the heel wedge includes an incline angle of approximately 1 to 3 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the angle of the wedge to these values as that might by a typical incline required for horse hooves, since it has been held that discovering an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Amendment
Applicant has amended claim 1 to include the limitation of maintaining the alignment between the toe portion and the heel portions. However, Bingham teaches or a customizable horseshoe with toe portions and heel portions that maintains alignment between the different portions due to the geometry of the design.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642